     Case 4:17-cv-01601 Document 300 Filed on 08/29/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 29, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOSE GARCIA, et al.,                         §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §          CIVIL ACTION H-17-1601
                                             §
VASILIA A/K/A “VAUNA” PETERSON, et al.,      §
                                             §
       Defendants.                           §

                                    FINAL JUDGMENT

       Pursuant to the memorandum opinion and order issued on this day, defendant MidCap

Funding X Trust’s (“MidCap”) motion for summary judgment is GRANTED and all claims asserted

against MidCap are DISMISSED WITH PREJUDICE. Judgment is ENTERED in favor of MidCap.

       This is a FINAL JUDGMENT.

       Signed at Houston, Texas on August 29, 2019.




                                          ___________________________________
                                                      Gray H. Miller
                                              Senior United States District Judge
